Citation Nr: 0424397	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-18 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, including whether service connection 
may be granted for the disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The appellant had active service from September 27, 1983 to 
October 19, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO determined that new and material 
evidence had not been obtained to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.   In March a 2003 statement of the case (SOC), the 
RO determined that new and material evidence had been 
submitted to reopen the claim.  The Board is under a legal 
duty in these situations to first determine if there is new 
and material evidence to reopen the claim, regardless of what 
the RO may have determined in this regard. See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The record indicates that by rating decision dated in March 
2003, service connection of post-traumatic was denied.  
Because the appellant has not filed a notice of disagreement 
pertaining to this rating determination, it is not before the 
Board for appellate review.  See 38 U.S.C.A. § 7105(a); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].


FINDINGS OF FACT

1.  By rating decision dated in December 1988, the 
appellant's claim of service connection for a psychiatric 
disorder was denied, and the appellant did not challenge such 
denial by the filing of a notice of disagreement.

2.  The appellant has submitted evidence which, by itself or 
when considered with previous evidence of record; relates to 
an unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim; and 
raises a reasonable possibility of substantiating the claim.

3.  A psychiatric disorder, diagnosed as schizophrenia, was 
incurred or aggravated during or as a result of active 
military service.


CONCLUSIONS OF LAW

1. Since the RO's December 1988 decision, new and material 
evidence has been received and the claim of entitlement to 
service connection for schizophrenia is reopened. 38 U.S.C.A. 
§§ 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2. The criteria for the establishment of service connection 
for an acquired psychiatric disorder are met. 38 U.S.C.A. § 
1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she has submitted new and 
material evidence to reopen a claim of service connection for 
schizophrenia, and that the disorder was incurred in or 
aggravated by active military service.  

The appellant's claim of service connection for a psychiatric 
disorder was denied by rating decision dated in December 
1988.  At that time, the RO found that the appellant's 
disorder existed prior to, and was not aggravated by any 
incident of military service.  

In December 1988, the appellant's service medical records 
showed that on entrance into service, there were no findings, 
treatment, or diagnoses of a psychiatric disorder.  Shortly 
after entrance into service, the appellant was hospitalized 
after displaying inappropriate and labile behavior (tears, 
giggling, perplexity), disorientation, and combative and 
defiant behavior.  She was diagnosed with passive-aggressive 
personality disorder and it was recommended that she be 
discharged from service. 

Private hospitalization records dated in December 1983 show 
that the appellant was hospitalized with a diagnosis of 
schizophrenia.

By a December 1988 rating decision, the RO denied service 
connection for a psychiatric disorder on the basis that the 
evidence failed to establish that a psychiatric disorder was 
incurred or aggravated in service.  The RO notified the 
veteran of its decision in a letter dated in December 1988, 
but the veteran did not file a timely appeal.

The appellant requested that her claim for service connection 
for a psychiatric disorder be reopened in November 2001.  

In support of her attempt to reopen her claim, the appellant 
has submitted treatment records dated from August 1984 to 
September 1989, received from the Erie Ottawa Guidance 
Center, and records dated from August 1995 to October 2001 
from Firelands Regional Health Counseling and Recovery 
Services of Erie County.  The latter evidence indicates that 
the appellant received continuous treatment for 
schizoaffective disorder.

A letter dated in July 2002 was received from a staff 
psychiatrist at the Firelands Counseling and Recovery 
Services.  The psychiatrist stated that the appellant had 
been under his care since August 1995 and has a diagnosis of 
schizoaffective disorder.

Records received from Social Security Administration (SSA) 
include an August 1984 determination and supporting medical 
records.  The evidence reveals that the appellant was in 
receipt of disability payment for schizophrenia, paranoid 
type, effective December 1983.  

The appellant testified at an October 2002 hearing before an 
RO hearing officer that she was never hospitalized for a 
psychiatric disorder prior to her service.

The appellant underwent a comprehensive VA psychiatric 
examination in February 2003.  The examiner noted that the 
entire claims folder had been reviewed and included a 
detailed discussion of the veteran's past psychiatric history 
and mental status examination.  The diagnosis was 
schizoaffective disorder, bipolar type.  

The examiner observed that that the appellant's first 
hospitalization in the military may have been related to 
stress induced hypomanic symptoms, and that the record showed 
her schizophrenic condition presented in the late teens or 
early 20's as was expected in such diagnoses.

The examiner further noted that although not clearly 
documented, the history suggested that the appellant may have 
been having some peculiar thoughts, magical thinking, 
delusions regarding being controlled by others and paranoia 
about others wanting to kill her prior to her enlistment.  
The examiner alluded to several documents contained in the 
appellant's service medical and personnel file.  The examiner 
observed that although this data was "sketchy," the record 
indicated that the appellant had fears of being killed prior 
to her enlistment, and that the appellant mentioned these 
fears to her recruiter.  

The examiner stated that if these symptoms were present prior 
to her enlistment, the stress that the appellant reported 
during the process of traveling to her basic training would 
in most cases have lead to an exacerbation of the paranoid 
ideation.  He further noted that while the appellant's 
hospitalization in the military indicated that there were no 
paranoid delusions or evidence of thought disorder, they may 
have evidenced some prodromal symptoms of her schizophrenia 
or possibly hypomanic or manic symptoms which were not 
accurately diagnosed.  The examiner further noted that the 
appellant's diagnosis of passive aggressive personality 
disorder had since been refuted by her clinicians, and that 
there was no evidence of an underlying personality disorder 
which was presented during the examination.       

Following transfer of the claims folder to the Board, the 
appellant submitted a June 2004 letter from a private 
physician with a waiver of initial RO review of the evidence.   
The physician stated that the appellant had been under his 
care for many years with a working diagnosis of 
schizoaffective disorder bipolar type.  It was stated that 
the appellant's first episode was at the age of 21 while in 
the service. 

Because the appellant did not challenge the December 1988 
rating determination by the filing of a notice of 
disagreement, the denial is final, and the merits of the 
claim may only be examined upon the submission of "new and 
material" evidence.  See 38  U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).

The standard for new and material evidence was recently 
amended, and applies to claims to reopen received on or after 
August 29, 2001, as here.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001); [codified at 38 C.F.R. § 3.156(a) (2002)].  Under this 
standard, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  It has been recently held that the 
recent amendment to 38 C.F.R. § 3.156(a) was a permissible 
exercise of VA's rulemaking authority.  Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F. 3d 1334 (Fed. Cir. 2003).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The basis of the prior final denial was that a psychiatric 
disorder had not been shown to be incurred or aggravated by 
service, thereby warranting a denial of the claim.

Additional medical evidence has been associated with the 
claims file since the December 1988 rating decision, and this 
additional evidence is clearly new and material because for 
the first time there is medical evidence linking a 
psychiatric disorder to the appellant's period of active 
service.  Specifically, a February 2003 VA examiner has 
diagnosed the appellant with schizophrenia and has opined 
that the disorder is of service origin.  Accordingly, the 
Board finds that new and material evidence has been obtained 
and the claim is reopened.

Having reopened the appellant's claim does not end the 
Board's inquiry.  Rather, in this case, it places upon VA the 
duty to determine if all available evidence has been 
obtained.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. 
§ 5107(a).  The Board is then required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).

The Board has carefully considered the merits of the reopened 
claim, and is of the opinion that the evidence supports a 
grant of service connection for an acquired psychiatric 
disorder.  Accordingly, the claim will be granted.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As noted, the record presently indicates that the appellant 
has a psychiatric disorder, diagnosed as schizophrenia, and 
the initial prong of a successful grant of service connection 
is met.  Brammer, supra. Remaining for resolution are the 
questions of whether the appellant incurred or aggravated a 
pre-existing disorder in service, and whether there is a 
relationship between the disorder and the in-service 
incident.

It was previously held in this matter that the appellant's 
psychiatric disorder pre-existed military service and was not 
aggravated thereby.  Having carefully examined the evidence 
from this perspective, the Board presently finds that 
insufficient evidence is of record to substantiate that the 
appellant's disorder existed prior to military service.

Applicable law provides in part that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service and 
that only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b). Under 38 C.F.R. § 3.304(b), "noted" 
expressly means "only such conditions that as are recorded in 
examination reports." See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994).

In this matter, the appellant's service entrance physical 
examination plainly does not reflect any notation of a pre-
existing psychiatric disorder.  Thus, the appellant is 
presumed to have been in sound physical and mental condition 
at the time she entered military service, absent clear and 
unmistakable evidence to indicate the contrary.

The Board now turns to examination of the medical evidence of 
record to ascertain whether clear and unmistakable evidence 
exists that rebuts the presumption of soundness.  See 38 
U.S.C.A. § 1111.  In making this determination, the Board 
must consider "all medically accepted evidence bearing on 
whether the [appellant] was suffering from the [disorder] . . 
. in question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics" of 
particular disorders, as directed in 38 C.F.R. § 3.304(b)(2).  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

In Harris, it was observed that the provisions of 38 C.F.R. § 
3.304(b)(2) were found to be consistent with the provisions 
of 38 U.S.C.A § 1111, which in turn said "nothing about the 
kind of evidence that can be used to rebut the presumption. 
All that the statute requires is that the evidence, whatever 
it may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed" prior to 
service.  Harris, 203 F. 3d at 1349.  All of the evidence 
must be considered.  See 38 U.S.C.A. § 7104(a).

The Board is of the opinion that clear and unmistakable 
evidence does not exist to rebut the presumption of 
soundness.  There is no evidence of pre-service treatment or 
hospitalization of a psychiatric disorder.  The appellant was 
first hospitalized for a psychiatric condition shortly after 
entrance into service.  Indeed, the February 2003 VA examiner 
opined that the appellant's hospitalization in service 
presented the beginning stages of her schizophrenic 
condition.  The examiner further opined that the appellant's 
diagnosis of a personality disorder in service was made in 
error and that rather the appellant may have had some 
prodromal symptoms of her schizophrenia or manic symptoms 
which were not accurately diagnosed.  

Thus, the record indicates that the appellant was in sound 
physical condition upon her entrance onto active duty; no 
clear and unmistakable evidence is of record to suggest a 
contrary finding; the appellant was treated for, and 
discharged from active service because of a psychiatric 
disorder and a current diagnosis of a psychiatric disorder is 
of record.  

As did the RO, the Board has carefully considered the 
provisions of 38 C.F.R. 
§ 3.303(c), providing in relevant part that "manifestation 
of symptoms of 
chronic disease from date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period will establish preservice existence thereof."  
However, both VA and non-VA medical evidence in this matter 
indicates that if the appellant's disorder was not caused by 
the brief period of military service, it indeed was 
aggravated therefrom. 

There is no competent medical evidence countervailing these 
opinions, and it is well-settled that in its decisions, VA 
may not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because in 
these circumstances, there is no evidence contrary to the 
claim, the appeal must be granted.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  In view of the results 
favorable to the appellant, further development under the 
VCAA would not avail the appellant or assist the Board in its 
decision.





ORDER

As new and material evidence has been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder, the appeal to this extent is granted.

Service connection for an acquired psychiatric disorder is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



